Exhibit 10.41

 

THIRD AMENDMENT TO RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO RESTATED CREDIT AGREEMENT (this “Amendment”) dated as of
the 4th day of November 2005, by and among PLAINS MARKETING, L.P. (“Borrower”),
BANK OF AMERICA, N.A., as Administrative Agent, BNP Paribas, as Syndication
Agent, Fortis Capital Corp., as Documentation Agent, and the Lenders party
hereto.

W I T N E S S E T H:

WHEREAS, Borrower, Administrative Agent and Lenders named therein entered into
that certain Restated Credit Agreement dated as of November 19, 2004, as amended
by First Amendment to Restated Credit Agreement dated as of April 20, 2005 and
Second Amendment to Restated Credit Agreement dated as of May 20, 2005 (as
heretofore amended, the “Original Agreement”) for the purposes and consideration
therein expressed; and

WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Original
Agreement for the purposes described herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I. — Definitions and References

§ 1.1.       Terms Defined in the Original Agreement.  Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.

§ 1.2.       Other Defined Terms.  Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this § 1.2.

“Amendment” means this Third Amendment to Credit Agreement.

“Credit Agreement” means the Original Agreement as amended hereby.

ARTICLE II. — Amendments

§ 2.1.       Definitions.  The definition of “Request Period Termination Date”
set forth in Section 1.1 of the Original Agreement is hereby amended in its
entirety, effective as of November 19, 2005, to read as follows

“Request Period Termination Date” means November 19, 2006, as such date may be
extended pursuant to Section 2.9.

§ 2.2.       Schedules  The Pricing Grid attached as Schedule I to the Original
Agreement is hereby amended in its entirety, effective as of the effectiveness
hereof, to read as set forth on Schedule I attached hereto.  The Lender Schedule
attached as Schedule II to the Original

--------------------------------------------------------------------------------


 

Agreement shall remain unchanged and shall continue to read as set forth on
Schedule II attached hereto.

§ 2.3.       Confirmation of Prior Approved Financing Request  Each Lender a
party hereto hereby confirms that it has previously approved the following
Financing Request, which specifies a funding date after the current Request
Termination Date of November 19, 2005, and acknowledges and agrees that such
approval shall apply notwithstanding that the extension of the Request Period
Termination Date as provided in Section 2.1 hereof is not yet effective:

 

1.               Financing Request-Initial dated October 10, 2005 with respect
to a Delivery Month of October, 2005 and an Initial Financing Request of
$292,400,000.

ARTICLE III. — Conditions of Effectiveness

§ 3.1.       Effective Date.  This Amendment shall become effective as of the
date first written above, when and only when

(i)  Administrative Agent shall have received, at Administrative Agent’s office
a counterpart of this Amendment executed and delivered by Borrower and Lenders;

(ii)  Administrative Agent shall have additionally received all of the following
documents, each document (unless otherwise indicated) being dated the date of
receipt thereof by Administrative Agent, duly authorized, executed and
delivered, and in form and substance satisfactory to Administrative Agent:

Supporting Documents.  Such supporting documents as Administrative Agent may
reasonably request.

ARTICLE IV. — Representations and Warranties

§ 4.1.       Representations and Warranties of Borrower.  In order to induce
Administrative Agent and Lenders to enter into this Amendment, Borrower
represents and warrants to Administrative Agent and each Lender that:

(a)           The representations and warranties contained in Article V of the
Original Agreement are true and correct at and as of the time of the
effectiveness hereof, except to the extent that such representation and warranty
was made as of a specific date or updated, modified or supplemented as of a
subsequent date with the consent of Majority Lenders, then in each case, such
other date.

(b)           Borrower is duly authorized to execute and deliver this Amendment,
and Borrower is and will continue to be duly authorized to borrow and perform
its obligations under the Credit Agreement.  Borrower has duly taken all action
necessary to authorize the execution and delivery of this Amendment and to
authorize the performance of its obligations hereunder.

(c)           The execution and delivery by Borrower of this Amendment,  the
performance by it of its obligations hereunder, and the consummation of the
transactions contemplated hereby, do not and will not (i) violate any provision
of (1) Law applicable

 

2

--------------------------------------------------------------------------------


to it, (2) its organizational documents, or (3) any judgment, order or material
license or permit applicable to or binding upon it, (ii) result in the
acceleration of any Indebtedness owed by it, or (iii) result in or require the
creation of any consensual Lien upon any of its material assets or properties,
except as expressly contemplated in, or permitted by, the Loan Documents. 
Except as expressly contemplated in, or permitted by, the Loan Documents,
disclosed in the Disclosure Schedule or disclosed pursuant to Section 6.4 of the
Credit Agreement, no permit, consent, approval, authorization or order of, and
no notice to or filing, registration or qualification with, any Governmental
Authority is required on the part of Borrower pursuant to the provisions of any
material Law applicable to it as a condition to its execution, delivery or
performance of this Amendment, or to consummate the transactions contemplated
hereby.

(d)           When duly executed and delivered, this Amendment and each of the
Loan Documents, as amended hereby, will be a legal and binding obligation of
Borrower, enforceable in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights and general principles of
equity.

ARTICLE V. — Miscellaneous

§ 5.1.       Ratification of Agreements.  The Original Agreement, as hereby
amended, is hereby ratified and confirmed in all respects.  The Loan Documents,
as they may be amended or affected by this Amendment, are hereby ratified and
confirmed in all respects by Borrower.  Any reference to the Credit Agreement in
any Loan Document shall be deemed to refer to this Amendment also.   The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
Administrative Agent or any Lender under the Credit Agreement or any other Loan
Document nor constitute a waiver of any provision of the Credit Agreement or any
other Loan Document.

§ 5.2.       Ratification of Security Documents.  Borrower, Administrative
Agent, and Lenders each acknowledge and agree that any and all indebtedness,
liabilities or obligations, arising under or in connection with the LC
Obligations or the Notes, are Obligations and are secured indebtedness under,
and are secured by, each and every Security Document.  Borrower hereby
re-pledges, re-grants and re-assigns a security interest in and lien on every
asset of Borrower described as Collateral in any Security Document.

§ 5.3.       Survival of Agreements.  All representations, warranties, covenants
and agreements of Borrower shall survive the execution and delivery of this
Amendment and the performance hereof, including without limitation the making or
granting of each Loan, and shall further survive until all of the Obligations
under the Credit Agreement are paid in full.  All statements and agreements
contained in any certificate or instrument delivered by Borrower  hereunder or
under the Credit Agreement to Administrative Agent or any Lender shall be deemed
to constitute representations and warranties by, or agreements and covenants of,
Borrower under this Amendment and under the Credit Agreement.

§ 5.4.       Loan Documents.  This Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.

 

3

--------------------------------------------------------------------------------


§ 5.5.      GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA IN ALL RESPECTS, INCLUDING CONSTRUCTION, VALIDITY AND
PERFORMANCE.

§ 5.6.       Counterparts.  This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.  Delivery of an executed signature page by facsimile transmission
shall be effective as delivery of a manual executed counterpart.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

BORROWER:

PLAINS MARKETING, L.P.

 

 

 

By:

Plains Marketing GP Inc., General Partner

 

 

 

 

By:

 

 

 

Al Swanson,

 

 

Vice President — Finance and Treasurer

 

 

 

 

 

 

LENDER PARTIES:

BANK OF AMERICA, N.A.,

 

Administrative Agent, LC Issuer and Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BNP PARIBAS, Syndication Agent and a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

FORTIS CAPITAL CORP.,

 

Documentation Agent and a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

SOCIETE GENERALE, Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BANK OF SCOTLAND, Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

COMERICA BANK, Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

WELLS FARGO BANK, N.A., Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

JPMORGAN CHASE BANK, N.A., Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

THE BANK OF NOVA SCOTIA, Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

SUNTRUST BANK, Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

7

--------------------------------------------------------------------------------

 

 